Citation Nr: 1044623	
Decision Date: 11/30/10    Archive Date: 12/03/10

DOCKET NO.  07-13 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a rating in excess of 70 percent for a psychiatric 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from August 1966 to May 1968.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of July 2006 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.


FINDING OF FACT

The Veteran is not and has not been totally impaired by PTSD.


CONCLUSION OF LAW

The criteria for a rating in excess of 70 percent disability 
rating for a psychiatric disability have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.125, 4.126, 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).


For an increased-compensation claim, section 5103(a) requires, at 
a minimum, that the Secretary (1) notify the claimant that to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment; (2) 
provide examples of the types of medical and lay evidence that 
may be obtained or requested; (3) and further notify the claimant 
that "should an increase in disability be found, a disability 
rating will be determined by applying relevant [DC's]," and that 
the range of disability applied may be between 0% and 100% 
"based on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The RO provided the appellant pre-adjudication notice by letter 
dated in April 2006.  Additionally, VA has obtained service 
treatment records, assisted the appellant in obtaining evidence, 
and afforded the appellant the opportunity to give testimony 
before the Board.  Further, VA afforded the appellant an 
examination which is adequate for ratings purposes and obtained a 
probative medical opinion as to the severity of the psychiatric 
disability:  the examiner reviewed the claims file, elicited a 
medical history from the Veteran, conducted the appropriate 
examination, and based his opinion on the severity of the 
Veteran's condition on the results of that  examination and the 
Veteran's symptomatic history, and the Veteran has not contended 
that either examination was inadequate or that his condition has 
changed (i.e. worsened) since the 2006 examination was conducted.  
All known and available records relevant to the issues on appeal 
have been obtained and associated with the appellant's claims 
file; and the appellant has not contended otherwise.  

Thus, the Board finds VA has substantially complied with the 
notice and assistance requirements and the appellant is not 
prejudiced by a decision on the claim at this time.


Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the various 
disabilities.  Where there is a reasonable doubt as to the degree 
of disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102.  Where there is a question as to 
which of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  38 C.F.R. § 
4.14.  While the veteran's entire history is reviewed when 
assigning a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  In determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where the 
evidence contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged ratings 
would be necessary.

The Veteran's service-connected PTSD is presently evaluated as 70 
percent disabling.  In an October 2003 rating decision, he was 
granted total rating on the basis of individual unemployability 
(TDIU), effective April 2003.    

The General Rating Formula for Mental Disorders provides a 100 
percent rating for total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  

The use of the phrase "such symptoms as," followed by a list of 
examples, provides guidance as to the severity of symptoms 
contemplated for each rating, in addition to permitting 
consideration of other symptoms, particular to each veteran and 
disorder, and the effect of those symptoms on the claimant's 
social and work situation.  See Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

The evidence documents the Veteran and his spouse's endorsement 
of symptoms including depression, intrusive thoughts, flashbacks, 
nightmares, avoidance, increased arousal, withdrawal, isolation, 
deficient memory, and impaired hygiene.  Additionally, the 
Veteran's spouse has stated that the Veteran cannot be relied 
upon to do simple chores; that he sits in semi-darkness looking 
at the television without really watching; that he goes days 
without washing, shaving, or changing his clothes; that he often 
loses his temper leading to physical altercations with strangers 
- particularly strangers of Asian descent; and that his memory is 
so impaired that he often mixes up the names of his children, 
relatives, and neighbors and frequently forgets the date or day 
of the week.  

An April 2005 VA treatment record reflects the Veteran's history 
that he was doing "okay," though he was a "little more 
depressed" and "less interested."  He indicated that it was 
the anniversary of his retirement, which resulted in memories of 
being "squeezed out."  He denied suicidal or homicidal ideation 
or any other complaints.  A follow-up record in June 2005 
reflects a finding of "no real improvement but definitely not 
worse."  The record notes that the Veteran reported persistent 
low motivation and feelings of sadness and denied suicidal or 
homicidal ideation.  An August 2005 VA treatment record reflects 
that the Veteran was oriented to time, place, and person.  
August, September, and October 2005 VA treatment records reflect 
the Veteran's history of going to a health club five to six days 
a week to exercise.  A January 2006 VA treatment record reflects 
the Veteran's history of feeling "pretty much the same:" he was 
no worse but no better.  A March 2006 VA treatment record 
reflects a finding that the Veteran was stable with a "holding" 
mood, no complaints, and no suicidal or homicidal ideation or 
overly negative thinking.  

A May 2006 VA examination record reflects the Veteran's history 
that his PTSD symptoms were "much worse."  He stated that he 
"mostly [felt] extremely depressed and withdrawn," with three 
to four episodes of severe depression each week (each lasting 
hours), and he indicated that he was very anxious and that he did 
not leave his house very often.  He reported that he did not have 
"much motivation to do anything" and that he "spen[t] a lot of 
time just sitting around."  The Veteran also reported that he 
was retired and that he had been married for 30 years.  He stated 
that after retirement he tried to take classes but could not 
focus because he did not like to leave the house and because he 
did not feel comfortable with crowds and strangers.  He indicated 
that his symptoms affected his marital relationship in that he 
was distant from his wife and his attitude and lack of motivation 
were troublesome to his wife.  He reported that he only felt 
close to his dog and that he had not had much contact with his 
former friends for a long time.  He explained that he felt "much 
more" comfortable staying home and being alone than socializing 
with anyone.  He stated that he went out to doctor's 
appointments.  He reported that in the last three or four years, 
he had become more withdrawn, anxious, depressed, and angry and 
that he had "kind of shut down."  He indicated that he did not 
feel a lot of reason to live and that he did not get much 
enjoyment from anything.  He reported that he had three children 
but indicated that they did not interact often and that he did 
not talk to them much except when they visit.  He reported that 
on a daily basis, he sat around and watched television and walked 
the dog.  He stated that he had diminished ability to think or 
concentrate.  He explained that he had a hard time focusing on 
anything for any length of time, even reading, and that he could 
not get to the end of the page without losing track of what he 
read.  He added that he did not pay close enough attention and 
that he would forget what he was doing.  He reported short- and 
long-term memory impairment.  He also reported that "sometimes" 
he did not take care of himself:  he just slept in the same 
clothes or in a chair rather than the bed.  He reported that his 
wife tried to get him to clean up and reminded him to take his 
medications.  

Examination revealed that the Veteran was neat and well groomed, 
with orientation to time, place, and person.  He admitted to 
flashbacks during which he "smell[ed] and fe[lt] things" and 
heard "sounds."  He denied hallucinations.  Mood was depressed 
and angry, and the Veteran sighed frequently as he spoke.  Speech 
was normal.  He reported that his panic attacks were less 
frequent and that they only occurred when he felt "extremely 
uncomfortable in a crowd."  He reported occasional passive vague 
suicidal thoughts but denied intent or plan.  He denied homicidal 
thoughts, intent, or plan, but admitted vague hostile thoughts 
without intent or plan.  He reported that sometimes he got very 
angry and he indicated that he feared he would get in a fist 
fight with someone.  He stated that due to what he perceived as 
an influx of Asians in his area, he had become more anxious and 
stayed at home more often.  He got 1/5 correct on serial 7's and 
2/3 correct on delayed recall.  The examiner diagnosed the 
Veteran with posttraumatic stress disorder (PTSD) with depressed 
mood.  The examiner assigned a global assessment of functioning 
(GAF) score of 45, which corresponds to serious symptoms with 
serious impairment in social and occupational functioning.  The 
examiner stated that the Veteran had "severe" social and 
industrial impairment associated with his PTSD.  

After review of the record, the Board finds that a rating in 
excess of 70 percent is not warranted.  The records contain no 
findings of total impairment, the assigned GAF score indicates a 
finding of less than total impairment, and the reported symptoms 
do not approximate the disability picture created by the 100 
percent rating.  There is no evidence of gross impairment in 
thought process or communication, disorientation to time or 
place, total isolation, or loss of contact with reality.  
Additionally, the records do not report any delusions or 
persistent suicidal or homicidal ideation, and although the 
evidence includes findings of flashbacks with associated smells 
and sounds, the records indicate that the Veteran has been able 
to control his behavior and maintain contact with reality so that 
the hallucinations do not render him completely impaired.  The 
Board acknowledges that the Veteran and his spouse have reported 
that he has intermittent lapses in hygiene.  The Board finds that 
the evidence does not suggest that the Veteran's psychiatric 
disability renders the Veteran unable to perform the activities 
of daily living or to maintain minimal hygiene; rather, it 
indicates that he sometimes neglects his personal appearance and 
hygiene, which is consistent with the currently assigned rating.  
The Board also acknowledges that the Veteran and his spouse have 
reported that he often mixes up the names of his children and the 
days of the week.  The Board finds that this "confusion" is 
distinguishable from memory loss, however:  there is no 
indication that he forgets the names of his children or other 
close relatives; rather, it appears that he momentarily gets 
confused.  Finally, the Board further acknowledges that the 
Veteran and his spouse have reported that he sometimes gets into 
physical altercations.  However, the Board finds that these 
histories are more indicative of impaired impulse control rather 
than grossly inappropriate behavior or persistent risk of hurting 
others:  the evidence suggests the Veteran is largely able to 
control his behavior.  In this case, after review of the evidence 
- including the evidence outlined above, the Board finds the 
Veteran's disability picture most nearly approximate the 
disability picture contemplated by his current rating.  Thus, a 
total rating is denied.


ORDER

A rating in excess of 70 percent for a psychiatric disability is 
denied.  




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


